446 F.2d 980
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.REINFORCING IRON WORKERS LOCAL UNION, etc., Respondent.
No. 21023.
United States Court of Appeals, Sixth Circuit.
June 17, 1971.

Charles N. Steele, Atty., N. L. R. B., Washington, D. C., for petitioner; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., on brief.
David Y. Klein, Detroit, Mich., for respondent; Sharples, Klein & Meizlish, Detroit, on brief; Boaz Siegel, Detroit, Mich., of counsel.
Before PHILLIPS, Chief Judge, and BROOKS and KENT, Circuit Judges.
ORDER
PER CURIAM.


1
The National Labor Relations Board petitions for enforcement of its order against the Union reported at 180 N.L. R.B. 124.


2
The Board ordered that the Union make Samuel Lindsey and Kenneth Marcel whole for any loss of pay they suffered as a result of discrimination against them. Reference is made to the published decision of the Board for a detailed recitation of facts.


3
The sole issue before this court is whether the Board in issuing its backpay order exceeded the remedial authority vested in it by § 10(c) of the Act.


4
Upon consideration of the briefs, oral arguments and the entire record, this court has concluded that the Board did not exceed its discretion in determining the appropriate remedy.


5
It is ordered that the order of the Board be enforced.